Citation Nr: 0022007	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for tinnitus prior to 
June 10, 1999.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus after June 10, 1999.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral varicose veins prior to January 12, 1998.

4.  Entitlement to a rating in excess of 10 percent for 
varicose veins to the right lower extremity after January 12, 
1998.

5.  Entitlement to a rating in excess of 10 percent for 
varicose veins to the left lower extremity after January 12, 
1998.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1977 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted entitlement to service connection and assigned 0 
percent disability ratings for tinnitus and bilateral 
varicose veins.  

In November 1999 the RO granted entitlement to a 10 percent 
disability rating for tinnitus effective from June 10, 1999, 
entitlement to a 10 percent disability rating for bilateral 
varicose veins effective from September 15, 1997, to 
January 11, 1998, entitlement to a 10 percent disability 
rating for right lower extremity varicose veins effective 
from January 12, 1998, and entitlement to a 10 percent 
disability rating for left lower extremity varicose veins 
effective from January 12, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The revised rating criteria for tinnitus, effective June 
10, 1999, is more favorable to the veteran's claim.  

3.  Medical evidence demonstrates the veteran's service-
connected tinnitus is presently manifested by periodic 
bilateral high pitched sound.

4.  The veteran is presently receiving the highest schedular 
rating for tinnitus under the revised rating criteria.

5.  There is no persuasive evidence of any unusual or 
exceptional circumstances related to the veteran's tinnitus 
disorder.

6.  The revised rating criteria for varicose veins, effective 
January 12, 1998, is more favorable to the veteran's claim.  

7.  Medical evidence demonstrates that the veteran's varicose 
veins disorder is located from the anterior and medial 
portion of the calf down to the dorsum of the feet, with no 
evidence of any involvement above the knee.  

8.  Medical evidence demonstrates that the veteran's varicose 
veins to the right leg is presently manifested by evidence of 
sacculation and corkscrew appearance, tenderness to 
palpation, and mild stasis pigmentation to the right medial 
and lateral malleolus, with no evidence of ulceration, 
persistent edema, elevated edema, or eczema.  

9.  Medical evidence demonstrates that the veteran's varicose 
veins to the right leg is presently manifested by evidence of 
varicose veins, without ulceration, persistent edema, or 
eczema.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tinnitus prior 
to June 10, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective before June 10, 1999). 

2.  A disability rating of 10 percent is warranted after June 
10, 1999.  However, the criteria for a disability rating in 
excess of 10 percent for tinnitus after June 10, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (effective after June 
10, 1999). 

3.  The criteria for a disability rating in excess of 10 
percent prior to January 12, 1998, for bilateral varicose 
veins have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 (effective 
before January 12, 1998).

4.  The criteria for a rating in excess of 10 percent after 
January 12, 1998, for varicose veins to the right leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).

5.  The criteria for a rating in excess of 10 percent after 
January 12, 1998, for varicose veins to the left leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
higher disability ratings are well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1999).  Consideration of factors wholly outside the rating 
criteria constitute error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is prohibited.  38 C.F.R. 
§ 4.14 (1999).  When there is a question as to which of two 
evaluations to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating, otherwise the lower rating 
shall be assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Court has held that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  A recent VA General Counsel Precedent Opinion held 
that if the amended regulation is more favorable to the 
claimant, then 38 U.S.C.A. § 5110(g) provides that VA may, if 
warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  VAOPGCPREC 
03-2000.


Tinnitus

Service medical records are negative for complaint or 
treatment for tinnitus.  Records show the veteran's primary 
specialty for 19 years and 8 months was that of accounting 
specialist.

During a VA examination in February 1998 the veteran reported 
he experienced periodic bilateral high pitched tinnitus which 
occurred approximately once per month and lasted about 15 
seconds.  He stated the disorder had been present for 
approximately 10 years.  He reported he had been exposed to 
high noise levels during active service as a diesel truck 
driver for approximately 4 or 5 years and as a firearms 
instructor.  The examiner noted the veteran's tinnitus was of 
mild severity and had no effect on his daily performance.

In his notice of disagreement the veteran reported the 
ringing he experienced was more pronounced at times and 
interfered with his hearing.

In November 1999 the RO granted entitlement to a 10 percent 
disability rating effective from June 10, 1999.

During the course of this appeal the rating criteria 
applicable to tinnitus were revised.  This change became 
effective June 10, 1999.  64 Fed. Reg. 25202-10 
(May 11, 1999) (codified at 38 C.F.R. § 4.87).  Based upon 
the facts in this case, the Board finds the revised rating 
criteria are more favorable to the veteran's claim.

Prior to June 10, 1999, the Ratings Schedule provided a 10 
percent disability rating for tinnitus which was persistent 
as a symptom of head injury, concussion or acoustic trauma.  
38 C.F.R. § 4.87a, Diagnostic Code 6260.  VA regulations also 
provide for a 0 percent evaluation where the schedule did not 
provide such a rating, and was to be assigned when the 
requirements for a compensable evaluation were not met.  
38 C.F.R. § 4.31 (1999).

Medical evidence demonstrates the veteran's tinnitus is 
presently manifested by periodic bilateral high pitched 
sound.  As the disorder is not shown to be persistent, the 
Board finds entitlement to a compensable rating prior to June 
10, 1999, is not warranted.  

The revised Ratings Schedule provides a 10 percent disability 
rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).  The veteran is presently receiving the 
maximum schedular rating under these criteria.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  However, the Board finds that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's disability level.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the case outside the norm so as to warrant 
extraschedular ratings. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher or "staged" disability rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for 
increased ratings.
Varicose Veins

Service medical records dated in July 1996 show the veteran 
complained of right leg pain.  The examiner noted swelling 
and tenderness to the lower medial region of the right lower 
leg.  There was tenderness to varicose veins at the same 
site.  Neurologic evaluation revealed the leg senses and 
vascular system were intact.  A general surgery consultation 
noted moderate varicosities to the lower leg but no sign of a 
blood clot.  The veteran's May 1997 retirement examination 
revealed a normal clinical evaluation of the vascular system.  
The examiner noted the veteran had varicose veins and 
reported he experienced cramps to the lower legs.

VA examination in February 1998 included a diagnosis of 
varicose veins but the examiner noted the disorder was not 
evaluated at that time.

In his notice of disagreement and substantive appeal the 
veteran reported his pain and swelling in the right leg due 
to varicose veins usually began later in the day.  He stated 
he wore compression hose and elevated his feet to treat the 
disorder.

During VA examination in April 1999 the veteran reported he 
had not noticed any change in symptoms of his varicose veins 
which primarily involved the right lower extremity.  He 
stated he experienced fatigue at the end of the day and edema 
and swelling which was improved by elevation of the legs and 
compression hosiery.  He also stated that the disorder 
prevented him from performing any exercise or exertion and 
that running activities caused pain in the legs.  He denied 
symptoms of intermittent claudication.  It was noted that 
deep venous thrombosis had been ruled out by Doppler studies.  

The examiner noted the veteran's varicose veins were located 
from the anterior and medial portion of the calf down to the 
dorsum of the feet.  The disorder was more pronounce to the 
right than the left.  There was evidence of sacculation and 
corkscrew appearance to the right varicose vein which was 28 
centimeters (cm) long.  The left varicose vein was 16 cm 
long.  There was tenderness to palpation and mild stasis 
pigmentation to the right medial and lateral malleolus, but 
no evidence of ulceration, edema, elevated edema, or eczema.  
The diagnosis was varicose veins.

During the course of this appeal the rating criteria 
applicable to cardiovascular system disorders, including 
varicose vein disorders, were revised.  This change became 
effective January 12, 1998.  62 Fed. Reg. 65207 
(Dec. 11, 1997) (codified at 38 C.F.R. § 4.104).  Based upon 
the facts in this case, the Board finds the revised rating 
criteria are more favorable to the veteran's claim.

Prior to January 12, 1998, the Ratings Schedule provided 
compensable ratings for moderate disability manifested by 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral, (10 percent); for moderately severe disability 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation, (unilateral, 20 percent, bilateral, 30 percent); 
for severe disability involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, but no 
involvement of deep circulation, (unilateral, 40 percent, 
bilateral, 50 percent); or for pronounced disability with the 
findings for the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation, 
(unilateral, 50 percent, bilateral, 60 percent).  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (effective before 
January 12, 1998).

Medical evidence demonstrates that the veteran's varicose 
veins disorder is located from the anterior and medial 
portion of the calf down to the dorsum of the feet.  There is 
no evidence of any involvement above the knee.  The examiner 
stated the disorder was more pronounced to the right with 
evidence of sacculation and corkscrew appearance.  There was 
also tenderness to palpation and mild stasis pigmentation to 
the right medial and lateral malleolus, but no evidence of 
ulceration, edema, elevated edema, or eczema.  As the 
evidence demonstrates no involvement above the knee, the 
Board finds entitlement to a rating in excess of 10 percent 
prior to January 12, 1998, is not warranted.

Under the revised rating criteria for varicose veins 
compensable ratings are provided for disorders manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, (10 percent); for persistent edema incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema (20 percent); for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration (40 percent); for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration (60 percent); or for 
massive, board-like edema with constant pain at rest (100 
percent).  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(effective after January 12, 1998).  A note following 
Diagnostic Code 7120 provides that the foregoing evaluations 
are for involvement of a single extremity and that if more 
than one extremity is involved each involved extremity is to 
be evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 4.26 
(1998).

The medical evidence as to the veteran's varicose veins to 
the right leg demonstrates the disorder is presently 
manifested by evidence of sacculation and corkscrew 
appearance, tenderness to palpation, and mild stasis 
pigmentation to the right medial and lateral malleolus.  
There was no evidence of ulceration, edema, elevated edema, 
or eczema.  The Board notes there is no evidence that the 
veteran's varicose veins involve persistent edema and the 
veteran reported that edema and swelling were improved with 
elevation of the legs and compression hosiery.  Therefore, 
the Board finds a disability rating in excess of 10 percent 
for the veteran's varicose veins to the right leg after 
January 12, 1998, is not warranted.

As to the veteran's varicose veins to the left leg, the 
medical evidence demonstrates the disorder is presently 
manifested by evidence of varicose veins, without ulceration, 
persistent edema, or eczema.  Therefore, the Board finds a 
disability rating in excess of 10 percent for the veteran's 
varicose veins to the left leg after January 12, 1998, is not 
warranted.

The Board has considered all potentially applicable law and 
finds no provision upon which to assign a higher or 
"staged" rating.  See Schafrath, 1 Vet. App. 589.  The 
preponderance of the evidence is against the veteran's claims 
for increased ratings.


ORDER

A compensable rating for tinnitus prior to June 10, 1999, is 
denied.

A disability rating in excess of 10 percent for tinnitus 
after June 10, 1999, is denied.

A disability rating in excess of 10 percent for bilateral 
varicose veins prior to January 12, 1998, is denied.

A disability rating in excess of 10 percent for varicose 
veins to the right lower extremity after January 12, 1998, is 
denied.

A disability rating in excess of 10 percent for varicose 
veins to the left lower extremity after January 12, 1998, is 
denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


